Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 03/14/2022, with respect to Claims 1-3, 9-11, 16, 17, 19-21 have been fully considered and are persuasive.  The rejection of claims 1-3, 9-11, 16, 17, and 19-21 under 35 U.S.C. 103 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation of “the method further comprising a command to enter the subsequent stage and also to finish the next subsequent stage is given when filter clogging is determined by exceeded limits of a differential pressure sensor at the filter”, in the context of claim 1 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The limitation of “giving a command to enter the subsequent stage and also the finish the next subsequent stage when currently active mass meter readings correspond to a level of bubbles in the liquid medium above a predefined value”, in the context of claim 5 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The limitation of “giving a command to enter the subsequent stage and also to finish the next subsequent stage if a diagnostic error occurs in any of the first or second instrument lines or determining a command to enter the subsequent stage by a requirement not to exceed a certain value of a current load on an excitation coil of a mass meter sensor of the first instrument line, in the context of claim 6 and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2019/0100425 (Paar) discloses a method for measuring a liquid medium with low pressure of saturated vapors (oil in Paragraph 2) comprising using a first line pump (Paragraph 4) and a meter (Paragraph 4), but doesn’t disclose multiple stages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753